Exhibit 10.1

MICROSOFT VENDOR SERVICES AGREEMENT

 

PARTY #1    “Microsoft”

Business Name:

  

Microsoft Corporation

Street Address:

  

One Microsoft Way

City, State, Zip Code:

  

Redmond, WA 98052-6399

Microsoft Business Contact:

  

Name:_****                                                     

Email:_****                                         

PARTY #2    “Vendor”

MS Vendor Number

  

****

Business Name:

  

Rainmaker Systems, Inc.

Street Address:

  

1908 Kramer Lane, Suite B-300

City, State, Zip Code:

  

Austin, TX

Vendor Business Contact:

  

Name:****                                                     

Email:****                                         

Agreement Effective Date

(“Effective Date”):

   02/26/2010 Term of Agreement (“Term”):    From Effective Date until
terminated under Section 11 (Term of Agreement). List of Exhibits/Addenda:   
Addendum – For the Provision of Contact Center Service; Exhibit A – Statement of
Work; Exhibit B – Non-Disclosure Agreement; Exhibit C – Business Continuity
Management (BCM) Framework; Exhibit D – Additional Vendor Obligations At all
times during the Term, Vendor shall select one employee with authority to make
binding decisions for Vendor with respect to the Agreement and any SOW.

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all oral understandings,
representations, prior discussions, preliminary agreements, and the default
terms of any Microsoft purchase order issued for Work. The terms of the
Agreement shall apply to all Work Orders and Statements of Work between the
parties. Any representations, warranties, promises or conditions not expressly
contained herein or in a written work order or statement of work signed by both
parties, shall not be binding upon the parties. This Agreement does not
constitute an offer by Microsoft and it shall not be effective until signed by
both parties.

 

Vendor

Signature:

Print Name:

Print Title:

Date:

 

Microsoft

Signature:

Print Name:

Print Title:

Date:

 

   

Vendor Services Agreement (v2.9b 10-30-09)

DealPoint Entry ID [enter number]

  Page 1 **** = Certain information has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONTACT AND NOTICES INFORMATION

Address for Notices. The parties must send legal notices, including notices
relating to a breach or termination of this Agreement or a waiver of any right
or obligation in this Agreement, to the address indicated in the Legal Notice
Contact Information table below. Each party must notify the other in writing of
any changes to the Legal Notice Contact Information. The parties must send any
other communication required by this Agreement to the applicable business
contact indicated in the Business Contact Information table below.

Legal Notice Contact Information

 

Microsoft    Vendor

Contact/Title:****

Address: One Microsoft Way, Redmond, WA 98052

Phone Number:****

Fax Number:****

Email Address:****

  

Contact/Title:****

Address: 900 E Hamilton Ave Ste 400

Phone Number:

Fax Number ****

Email Address: ****

With Copy To:

 

Contact/Title: Legal & Corporate Affairs

Address: One Microsoft Way, Redmond, WA 98052

Fax Number:*****

  

With Copy To:

 

Contact/Title: ****

Address: 900 E Hamilton Ave Ste 400

Fax Number: ****

Notices must be in writing. Notices shall be deemed given on the day deposited
in the United States mail (postage prepaid, certified or registered, return
receipt requested) or sent by recognized national or international air express
courier with charges prepaid.

 

   

Vendor Services Agreement (v2.9b 10-30-09)

DealPoint Entry ID [enter number]

  Page 2 **** = Certain information has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

GENERAL TERMS AND CONDITIONS

 

1)

VENDOR OBLIGATIONS.

(a) Vendor Performance of Work. Vendor agrees to provide services described in a
Statement of Work (such services hereinafter referred to as “Work”) under the
terms and conditions of, and in conformance with, this Agreement and any
applicable Statements of Work (“SOW”). The precise scope of the Work, including
specifications and time requirements, will be specified in applicable SOW(s).
Microsoft and Vendor, or any of their respective Affiliates, can enter into
SOWs, provided that Vendor’s Affiliates may not enter into a SOW without
Microsoft’s prior authorization. An “Affiliate” is any legal entity that owns,
is owned by, or is under common ownership with Vendor or Microsoft. Ownership
means more than 50% ownership. Vendor is not obligated to provide any Work and
Microsoft is not obligated to pay for any Work until a SOW has been fully
executed by both parties. This Agreement does not obligate either party or its
Affiliates to enter into any SOW(s).

(b) Revisions to Work. Microsoft reserves the right, from time to time during
the term of this Agreement, to expand, supplement, modify or reduce the scope of
the Work under any SOW (a “Change”) upon written notice to Vendor and execution
by both parties of documentation specifying such Change. In the event Microsoft
requests a Change, the Parties will use reasonable efforts to agree in writing
on necessary adjustments (if any) to the other terms of the applicable SOW
necessary to accommodate the requested Change. Vendor agrees that it will
cooperate in good faith with Microsoft in performing the Work as reasonably
required by Microsoft, including any Changes requested by Microsoft.
Notwithstanding the foregoing, Vendor shall not be obligated to work on a Change
that results in a net expansion of the Work until the Parties have agreed in
writing on such Change.

(c) Reports. Vendor shall comply with all applicable time requirements in
providing Microsoft with the reports specified in an applicable SOW (each a
“Report”), and all other information, as mutually agreed by both parties, as
requested by Microsoft from time to time with respect to all Work.

(d) Performance Reviews. Upon Microsoft’s request or as specified in an
applicable SOW, Vendor will meet with Microsoft to review Vendor’s performance
and any issues related to Vendor’s compliance with the performance standards
described in an applicable SOW.

(e) Use of Microsoft Facilities and/or Equipment.

(i) Microsoft Equipment. Vendor agrees that it shall not use any Microsoft
facilities and/or equipment (including any equipment owned, leased or rented by
Vendor for performing its obligations under this Agreement) to perform services
for any person or entity other than Microsoft without Microsoft’s prior written
consent. In the event Microsoft provides Vendor with equipment for use in
performing the Work, Vendor agrees to assume the risk of loss for all such
equipment while in its care, custody or control. Vendor shall take all
reasonable precautions to protect the equipment against loss, damage, theft or
disappearance while in its care, custody or control. In addition, Vendor shall
take no actions which affect Microsoft’s title or interest in such equipment.

(ii) Security and Compatibility. Vendor shall comply with all Microsoft physical
and information security rules and requirements as may be modified from time to
time at Microsoft’s sole discretion. Vendor shall ensure that its systems remain
compatible with Microsoft’s systems as necessary to perform its obligations
under this Agreement at Vendor’s sole expense.

 

   

Vendor Services Agreement (v2.9b 10-30-09)

DealPoint Entry ID [enter number]

  Page 3 **** = Certain information has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(f) Vendor Agreement to Remove or Replace Employees Working on the Microsoft
Account. Vendor agrees to promptly remove or replace any Vendor employee or
Subcontractor (as defined in Section 3, Subcontracting of Work) at Microsoft’s
request for any reasonable business reason.

(g) Financial Information. Within ten (10) calendar days after Vendor learns
that it has become or will become insolvent, Vendor shall submit financial
statements to Microsoft in sufficient detail to allow Microsoft to determine
whether Vendor shall be capable of continuing to perform its obligations
hereunder.

 

2)

FEES AND PAYMENT TERMS.

(a) Rates. Microsoft agrees to pay Vendor for the Work in accordance with the
fee schedule as specifically stated in applicable SOW(s) (“Fees”). ****

(b) Payment Terms. Upon receipt of a correct and undisputed invoice, Microsoft
shall, at its option, pay the invoice net **** on the invoiced amount or net
****. Invoices submitted more than **** after completion of the related work
shall be paid at Microsoft’s sole discretion.

(c) MS Invoice. Vendor shall invoice Microsoft for all amounts due under this
Agreement via the MS Invoice online tool, or other agreed upon tool or process,
in accordance with the then-current requirements set forth at
http://invoice.microsoft.com. Invoices shall not bear an invoice date earlier
than the date on which Vendor shall be entitled to be paid under the applicable
SOW, or if not specified in the applicable SOW, ****.

(d) Payment Method. Payments by Microsoft shall be made according to Microsoft’s
then-current payment policies, which may include payment via ACH electronic
payment to Vendor’s financial institution pursuant to instructions supplied to
Microsoft by Vendor in Microsoft’s ACH Electronic Payment form. In addition,
****.

(e) Disputed Amounts. Microsoft may dispute any payable amount by notice to
Vendor in writing within **** days of the date on Vendor’s invoice, specifying
the reason for the dispute and the charges disputed (“Disputed Amounts”).
Payment of an invoice without asserting a dispute is not a waiver of any claim
or right. Failure by Microsoft to dispute any invoiced amount within the periods
set forth above shall not be deemed a waiver of any claims that were unknown to
Microsoft at the time.

 

3)

SUBCONTRACTING OF WORK.

Vendor may subcontract all or any portion of the Work to a third party
(“Subcontractor”) upon notice to Microsoft, except that Microsoft hereby
consents to subcontracting with any entity that is a participant in good
standing in the MSVP. With respect to use of a Subcontractor, Vendor shall
comply with Exhibit D and the following conditions:

(a) Vendor guarantees Subcontractor’s fulfillment of applicable Vendor
obligations.

(b) Vendor indemnifies Microsoft for all damages and costs of any kind, to the
extent set forth in Section 7 (General Indemnification), incurred by Microsoft
**** and caused by Subcontractor’s acts or omissions.

(c) Vendor makes all payments to Subcontractor. Vendor shall indemnify Microsoft
for all damages and costs of any kind, without limitation, incurred by Microsoft
and caused by Vendor’s failure to pay a Subcontractor.

 

   

Vendor Services Agreement (v2.9b 10-30-09)

DealPoint Entry ID [enter number]

  Page 4 **** = Certain information has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(d) Vendor shall not change Work Fees set forth in a SOW because of Vendor’s use
of a Subcontractor.

(e) Use commercially reasonable efforts to ensure that, of the total amount paid
by Vendor to non-Affiliate Subcontractors operating in the United States to
provide Products and/or Services under each SOW, Vendor shall spend at least
***** with Minority Owned and Operated Businesses and at least ***** with Women
Owned and Operated Businesses. For purposes of this subsection: “Minority-Owned
and Operated Businesses” means businesses which are at least fifty-one percent
(51%) owned by a Minority Person or Persons or, in the case of any publicly
owned business, at least fifty-one percent (51%) of the stock of which is owned
by a Minority Person or Persons, and whose management and daily business
operations are controlled by one or more of the same Minority Person or Persons
having ownership interest. “Minority Person or Persons” means one or more
individuals who is/are USA citizens residing in the United States and
(a) African-American/Black, (b) Hispanic, (c) Asian-American/Pacific Islander
(including native Hawaiians), (d) Asian Indian, and/or (e) Native
American/American Indian (enrolled in a federally recognized tribe).
“Women-Owned and Operated Businesses” means businesses which are at least
fifty-one percent (51%) owned by one or more women residing in the United
States, or, in the case of any publicly owned business, at least fifty-one
percent (51%) of the stock of which is owned by one or more women residing in
the United States, and whose management and daily business operations are
controlled by one or more of the same women having ownership interest.

 

4)

CONFIDENTIALITY.

(a) General. The terms of the Microsoft Non-Disclosure Agreement attached hereto
as Exhibit B (the “NDA”) shall govern all disclosures of Confidential
Information (as such term is defined in the NDA) between the parties. The
existence of and terms and conditions of this Agreement and any Microsoft
Information shall be considered Confidential Information under the NDA.
Microsoft Information shall mean all information provided by Microsoft to Vendor
in accordance with the terms of this Agreement and any information obtained or
created by Vendor in providing the Work, including, without limitation any
information found in any Report provided by Vendor to Microsoft, any
correspondence between Microsoft and Vendor, including without limitation e-mail
transmissions, and any Microsoft customer lists, and updates, identification
information (including, without limitation, all customer information and
personal information of any variety acquired by Vendor pursuant to this
Agreement or in connection with the performance of the Work and regardless of
the source; transactional, sales and activity information; and customer profile
information (all of the foregoing collectively “Customer Information”)).
However, Microsoft will have the right to compile and use statistical analyses
and reports utilizing aggregated data derived from Vendor information and data
and other sources, for Microsoft’s internal business purposes.

(b) Privacy and Data Protection. For the purposes of this Section, “Personal
Information” means any information provided by Microsoft or collected by Vendor
in connection with this Agreement (i) that identifies or can be used to
identify, contact, or locate the person to whom such information pertains, or
(ii) from which identification or contact information of an individual person
can be derived. Personal Information includes, but is not limited to: name,
address, phone number, fax number, email address, social security number or
other government-issued identifier, and credit card information. Additionally,
to the extent any other information (such as, but not necessarily limited to, a
personal profile, unique identifier, biometric information, and/or IP address)
is associated or combined with Personal Information, then such information also
will be considered Personal Information.

Any Personal Information collected or accessed by Vendor in the performance of
the Work in accordance with this Agreement shall be limited to that which is
strictly necessary to perform such Work or to fulfill any legal requirements. If
the Work involves the collection of Personal Information directly from
individuals, such as through a webpage, Vendor will provide a clear and
conspicuous notice regarding the uses of the Personal Information. Such notice
will comply with all relevant guidelines contained at
http://members.microsoft.com/vendorguide or as otherwise provided by Microsoft.

 

   

Vendor Services Agreement (v2.9b 10-30-09)

DealPoint Entry ID [enter number]

  Page 5 **** = Certain information has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Vendor shall use such Personal Information only as necessary to perform the Work
in accordance with this Agreement and not for any other purpose whatsoever.
Vendor shall maintain such Personal Information in strict confidence in
accordance with the provisions of Section 4(a) hereof. Vendor will not share any
Personal Information that is collected or possessed by Vendor with any third
parties for any reason except as necessary to carry out the Work, and only under
terms and conditions of Section 3 (Subcontracting of Work). If Vendor is served
with a court order compelling disclosure of any Personal Information or with
notice of proceedings for such an order, Vendor will oppose the order, will
notify Microsoft of such order or notice, and will provide Microsoft the
opportunity to intervene before Vendor files any response to the order.

Vendor will take reasonable steps to protect Personal Information in Vendor’s
possession from unauthorized use, access, disclosure, alteration or destruction.
Security measures shall include access controls, encryption or other means,
where appropriate. Vendor must immediately notify Microsoft of any
known security breach that may result in the unauthorized use, access,
disclosure, alteration or destruction of Personal Information. Vendor agrees to
conduct an audit on at least an annual basis to evaluate the security of
Personal Information in Vendor’s possession and to verify that the terms of this
Agreement with respect to Personal Information are being followed. The results
of such audit shall be made available to Microsoft upon request.

Upon request from Microsoft, Vendor shall provide Microsoft with any or all
Personal Information in Vendor’s possession. Upon termination or expiration of
this Agreement, Vendor shall within ten (10) calendar days thereafter, at
Microsoft’s sole discretion either (i) provide Microsoft with all documents and
materials (including any and all copies) containing Personal Information,
together with all other materials and property of Microsoft, which are in its
possession or under its control or (ii) destroy all such specified documents and
materials (including any and all copies in any and all formats) and provide
Microsoft with a certificate of destruction signed by an officer of Vendor.

(c) Credit Card Information Compliance. Vendor, its affiliates and their
respective subcontractors, as applicable, shall at all times comply, at its own
cost, with the PCI Data Security Standards (PCI DSS) requirements for any work
involving cardholder data as prescribed by the PCI Security Standards Council as
the same may be amended from time to time.

Copies of current PCI DSS documentation are available on the PCI Security
Standards Council website at: https://www.pcisecuritystandards.org/

 

5)

OWNERSHIP AND LICENSE.

(a) Commissioned work. The Work has been specially ordered and commissioned by
Microsoft, and Vendor agrees that the Work is a “work made for hire” for
copyright purposes, all copyrights and any other intellectual property rights in
the Work shall be owned by Microsoft. As such, Vendor will promptly disclose to
Microsoft, in writing, any and all inventions, works of authorship,
improvements, developments, or discoveries conceived, authored, made or reduced
to practice by Vendor or its Affiliate, either solely or in collaboration with
others, including personnel of Vendor and its Affiliates (if any), in the course
of and in connection with performing under a SOW, or otherwise based upon
confidential information of Microsoft or Microsoft Customers

 

   

Vendor Services Agreement (v2.9b 10-30-09)

DealPoint Entry ID [enter number]

  Page 6 **** = Certain information has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Assignment. Vendor hereby irrevocably assigns without reservation to
Microsoft and its successors all rights, title and interest (now known or
hereafter created or recognized) in and to the Work, including, without
limitation, the following:

(i) any copyrights, moral rights or any other proprietary rights (whether or not
registerable and including any application for the registration of any such
rights) that Vendor may possess or acquire in the Work throughout the world, and
any renewals or extensions of such rights, regardless of whether or not legal
protection for the Work is sought;

(ii) all rights in and to any inventions, ideas, designs, concepts, techniques,
discoveries, or improvements, whether or not patentable, embodied in the Work or
developed in the course of Vendor’s creation of the Work, including but not
limited to all trade secrets, utility and design patent rights and equivalent
rights in and to such inventions and designs throughout the world, and any
renewals or extensions of such rights, regardless of whether or not legal
protection for the Work is sought; and

(iii) any documents, magnetically or optically encoded media, or other materials
created by Vendor under a SOW.

To the extent moral rights in the Work cannot be assigned, Vendor agrees to
assert moral rights or procure the assertion (as the case may be) of such rights
by the authors of the Work at Microsoft’s sole direction and discretion. Vendor
waives any moral rights of Vendor in and to the Work and agrees to use
reasonable efforts to obtain from each person that contributes to the Work an
irrevocable, perpetual and worldwide waiver in writing stated to be in favor of
Microsoft and its successors, assigns and licensees of all present and future
moral rights he/she may have in or to the Work. The waiver referred to in the
preceding sentence shall be in a form acceptable to Microsoft and shall be
delivered by Vendor to Microsoft upon request.

Vendor grants (except with respect to third party materials) a non-exclusive,
perpetual (without regard to any termination), irrevocable, worldwide, fully
paid-up, assignable and transferable license under any current and future
patents owned or licensable by Vendor, including any renewals or extensions
thereof, to the extent necessary for Microsoft or its third party licensees to
make, use, modify, license, sell, sublicense, distribute, or market the Work, or
otherwise realize the benefits contemplated hereunder, including the right to
further sublicense such rights to third parties.

(c) Pre-Existing Materials. Notwithstanding anything to the contrary in this
Agreement, Vendor shall retain full title and ownership rights in and to any
computer program, code, techniques, processes (including utility and design
rights), copyrights, trade secrets, moral rights and any materials developed by
or for Vendor, including any developments and derivative works thereto made
independently of this Agreement or SOW (“Pre-Existing Materials”) which may be
used or provided in the performance of the Work hereunder as set forth in this
Agreement or any SOW. Vendor hereby grants Microsoft a non-exclusive, perpetual,
world-wide, fully paid-up license, under Vendor’s applicable current and future
intellectual property and proprietary rights: ****. All other rights in the
Pre-Existing Materials are reserved by Vendor.

(d) Databases. If Vendor creates and uses a database as part of the Work
(“Database”), Microsoft will own the data entered into that Database. Vendor
will own any Pre-Existing Materials subsisting in the Database.

****

(e) Third Party Materials. Vendor shall not use any third party software or
other materials to perform Work without Microsoft’s prior express written
consent. Vendor shall provide Microsoft with the license terms or other
agreements that govern the use of such Materials to the extent available or
applicable that Vendor wants to use, and shall abide by them when performing
Work.

 

   

Vendor Services Agreement (v2.9b 10-30-09)

DealPoint Entry ID [enter number]

  Page 7 **** = Certain information has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(f) Open Source License Restrictions. Vendor will ensure that no Deliverables,
and no Vendor IP or other IP licensed to Microsoft are governed, in whole or in
part, by any license requiring, as a condition of use, modification and/or
distribution of software subject to the license, that the software and/or
software combined and/or distributed with the software be:

(i) Disclosed or distributed in source code form;

(ii) Licensed for the purpose of making derivative works; or

(iii) Redistributable at no charge

For the purpose of clarity, nothing in this section prohibits Vendor from using
Open Source licensed materials in connection with providing services or Work
under this Agreement.

(g) Further Assistance. At Microsoft’s expense, Vendor shall execute and deliver
such instruments and take such other action as may be requested by Microsoft to
perfect or protect Microsoft’s rights in the Work and to carry out the
assignments set forth in this Section 5.

(h) License of Microsoft Materials. Except as otherwise provided in an Addendum
to this Agreement or an applicable SOW, during the term of the applicable SOW,
Microsoft grants to Vendor a temporary, limited, non-exclusive license to use,
reproduce and modify its computer programs, code or materials in the form
provided to Vendor during the term of an applicable SOW, provided such use,
reproduction and modification is solely for purposes of performing of the Work.

 

6) WARRANTIES AND REPRESENTATIONS.

(a) By Vendor. Vendor represents and warrants to Microsoft as follows:

(i) Vendor has full right and power to enter into and perform according to the
terms of this Agreement, and that such performance shall not violate any
agreement or other obligation between Vendor and any third party.

(ii) The Work provided, including any portion performed by any Subcontractor,
shall strictly comply with the terms and conditions of this Agreement.

(iii) Vendor shall, while on Microsoft property or while performing the Work,
take all required actions and comply with, and cause its employees,
Subcontractors and agents to comply with, all applicable laws and regulations
applicable to its performance hereunder, including without limitation, the
employment, workman’s compensation, immigration, tax and export control laws of
any jurisdiction in which Work is performed.

(iv) The Work shall not infringe or violate any patent, copyright, trademark,
trade secret or other proprietary right of a third party and shall either be
originally created by Vendor or Vendor shall obtain all necessary rights to the
Work to transfer ownership to Microsoft as required by Section 5 (Ownership and
License).

(v) Vendor represents that any software in its possession, including any
Microsoft software, is properly licensed for use.

(b) By Microsoft. Microsoft hereby represents and warrants to Vendor that it has
the full right to enter into and perform according to the terms of this
Agreement.

 

   

Vendor Services Agreement (v2.9b 10-30-09)

DealPoint Entry ID [enter number]

  Page 8 **** = Certain information has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

7)

GENERAL INDEMNIFICATION.

(a) Vendor agrees to defend, indemnify and hold Microsoft, and its subsidiaries,
affiliates, directors, officers, employees and agents (“Indemnified Parties”)
harmless from and against all claims, damages, losses, suits, actions, demands,
proceedings, expenses, and liabilities of any kind, (including reasonable
attorneys’ fees incurred and/or those necessary to successfully establish the
right to indemnification) threatened, asserted or filed (collectively, “Claims”)
against any Microsoft Indemnified Party, to the extent that in providing the
Work such Claims arise out of or relate to (i) bodily injury or death to any
person, (ii) loss, disappearance, or damage to property, (iii) any breach or
alleged breach of any warranty or representation made by Vendor in this
Agreement, (iv) the infringement or violation of any patent, copyright,
trademark, trade secret or other proprietary right of a third party and/or
(v) any act or omission to act of Vendor, its Subcontractors, or agents, except
to the comparative extent that such Claims result from the negligent or willful
acts of Microsoft.

(b) If any action is brought against any Microsoft Indemnified Party in which
indemnity is sought from Vendor, Microsoft shall (i) provide Vendor reasonably
prompt notice of any such Claim; (ii) permit Vendor, through counsel mutually
acceptable to Microsoft and Vendor, to answer and defend such Claim; and
(iii) provide Vendor information and reasonable assistance at Vendor’s expense
to help Vendor to defend such Claim.

(c) Microsoft shall have the right to employ separate counsel and participate in
the defense of any Claim at its own expense. Vendor shall reimburse Microsoft
for any payments made or losses suffered based upon the judgment of any court of
competent jurisdiction or pursuant to a bona fide compromise or settlement of
Claims. Vendor shall not settle any Claim on Microsoft’s behalf without first
obtaining Microsoft’s written permission.

(d) Should the Work (or any portion thereof) be held to constitute an
infringement, Vendor shall notify Microsoft and immediately, at Vendor’s
expense: (i) procure for Microsoft the right to continue use, sale, and/or
marketing of the Work (or any portion thereof) or (ii) replace or modify the
Work (or any portion thereof) such that it is non-infringing, provided that the
replacement or modification meets the requirements of this Agreement to
Microsoft’s satisfaction. If (i) or (ii) are not possible, in addition to any
damages or expenses reimbursed under this Section, Microsoft shall have the
right to terminate this Agreement and Vendor shall pay to Microsoft all costs
associated with transitioning the Work to a new vendor.

8) LIMITATION OF LIABILITY. TO THE MAXIMUM EXTENT PERMMISSIBLE BY LAW, NEITHER
PARTY SHALL BE LIABLE TO THE OTHER FOR ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL,
PUNITIVE OR SPECIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, LOSS OF PROFITS,
LOSS OF DATA OR LOSS OF USE) INCURRED BY THAT PARTY AS A RESULT OF ANY BREACH OF
THIS AGREEMENT. THESE LIMITATIONS SHALL APPLY REGARDLESS OF THE FORM OF ACTION,
WHETHER UNDER STATUTE, UNDER EQUITY, OR IN CONTRACT OR TORT, INCLUDING
NEGLIGENCE, OR ANY OTHER FORM OF ACTION, EVEN IF ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.

THIS SECTION SHALL HAVE NO EFFECT UPON, AND SHALL NOT LIMIT LIABILITY FOR ANY
CLAIMS, LOSSES OR DAMAGES FOR BREACH OF SECTIONS 4 (CONFIDENTIALITY), 5
(OWNERSHIP & LICENSE), 6 (WARRANTIES & REPRESENTATIONS), 7 (GENERAL
INDEMNIFICATION), AND 13 (PUBLICITY & MICROSOFT TRADEMARKS).

9) INSURANCE. Vendor shall comply with the additional terms regarding insurance
for Work as set forth in the Exhibit D: Additional Vendor Obligations, Article
2: Insurance Requirements.

 

   

Vendor Services Agreement (v2.9b 10-30-09)

DealPoint Entry ID [enter number]

  Page 9 **** = Certain information has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

10) TAXES. Microsoft is not liable for any taxes that Vendor is legally
obligated to pay and which are incurred or arise in connection with the sale of
Products and Services. All taxes (including but not limited to net income or
gross receipts taxes, franchise taxes, and property taxes) shall be Vendor’s
financial responsibility. Microsoft shall pay Vendor any sales or use taxes owed
by Microsoft solely as a result of entering into this Agreement or a subsequent
SOW and which are required to be collected from Microsoft by Vendor under
applicable law. Microsoft may provide Vendor with a valid exemption certificate,
and Vendor shall not collect taxes covered by the certificate. Vendor shall
indemnify, defend and hold Microsoft harmless from any taxes (including sales or
use taxes paid by Microsoft) or claims, causes of action, costs (including
without limitation, reasonable attorneys’ fees) and any other liabilities of any
nature whatsoever related to taxes. If taxes are required to be withheld on any
amount to be paid by Microsoft to Vendor, Microsoft will deduct them from the
amount owed and pay them to the appropriate taxing authority. At Vendor’s
written request and expense, Microsoft will use reasonable efforts to assist
Vendor in obtaining tax certificates or other documentation evidencing such
payment, but the responsibility for documentation remains with Vendor. For
services delivered outside the United Sates, Microsoft shall specify tax rates
for Microsoft products and/or services sold by Vendor acting on Microsoft’s
behalf in connection with Vendor providing services in each applicable country
outside the United States. Vendor will collect tax on behalf of Microsoft, at
Microsoft’s written request, and remit collected tax to Microsoft. Microsoft is
responsible for remitting the tax to the appropriate taxing authorities. This
Section shall govern the treatment of all taxes arising in connection with this
Agreement notwithstanding any other section of this Agreement.

 

11)

TERM OF AGREEMENT; DEFAULT.

(a) Duration. Subject to Section 11(b) hereof, the period of time during which
this Agreement shall be in effect (“Term”) commences on the Effective Date and
shall continue for a period of three (3) years thereafter.

(b) Early Termination and Default. The Term is subject to early termination of
the Agreement in accordance with the following:

(i) Either Party shall have the right to terminate this Agreement immediately
upon a Default under Section 11(b)(ii)(A). Vendor may terminate this Agreement
upon a Default under Section 11(b)(ii)(B), if the default has not been cured
within five (5) business days after the non-defaulting Party provides notice to
the defaulting Party describing the Default(s) in reasonable detail. Either
Party may terminate this Agreement or any SOW upon a Default by either Party in
accordance with Section 11(b)(ii)(C).

(ii) Each of the following is a Default:

(A) Vendor’s or Microsoft’s failure to comply with a provision of Sections 4(a),
4(b) or 15(e);

(B) Microsoft’s failure to pay the Fees (excluding Disputed Amounts) as required
under Section 2 (Fees and Payment Terms) of this Agreement; and

(C) The failure of either Party to perform any of the Party’s obligations
contained in this Agreement, which failure has not been cured within thirty
(30) calendar days after the non-defaulting Party provides notice to the
defaulting Party describing the Default(s) in reasonable detail. This right of
cure shall not apply to Defaults described in Sections 11(b)(ii)(A) or
(B) above.

(iii) Microsoft may elect to terminate this Agreement during the Term without
cause or without the occurrence of a Default, which termination shall be
effective **** days after such notice. *****

 

   

Vendor Services Agreement (v2.9b 10-30-09)

DealPoint Entry ID [enter number]

  Page 10 **** = Certain information has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(c) Effect of Termination and Survival. Notwithstanding expiration or
termination of this Agreement, Microsoft shall pay to Vendor all Fees earned
prior to expiration or termination ****. In addition, within **** days from the
date of expiration or termination, each Vendor shall:

(i) return all data derived from Work performed under this Agreement, to
Microsoft; and

(ii) at Microsoft’s sole discretion either (x) provide Microsoft with all
documents and materials (including any and all copies) containing Customer
Information, together with all other materials and property of Microsoft, which
are in its possession or under its control or (y) destroy all such specified
documents and materials (including any and all copies in any and all formats)
and provide Microsoft with a certificate of destruction signed by an officer of
Vendor; and

(iii) at Microsoft’s sole discretion either (x) return any Microsoft
Confidential Information or property or (y) destroy all such specified documents
and materials (including any and all copies in any and all formats) and provide
Microsoft with a certificate of destruction signed by an officer of Vendor.

The terms and conditions of Sections 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 and
15(b) will survive any termination or expiration of this Agreement.

(d) Transition of Work. In the event of termination, Vendor will make its staff
available to assist with the transition of the Work to the successor vendor.
Vendor will be compensated based on mutually agreeable rates for these
transition services not to exceed the pricing described in the applicable SOW
for comparable services or, if the transition services are not comparable to
services described in the applicable SOW, as mutually agreeable by the parties.

 

12)

RECORDS AND AUDIT.

(a) During the term of this Agreement and for **** years thereafter, Vendor
agrees to keep all usual and proper records and books of account and all usual
and proper entries relating to its costs and expenses, and quality and
performance reports in providing the Work. Also, during the above referenced
period, Microsoft shall have the right to cause an audit and/or inspection to be
made of the applicable Vendor records and facilities in order to verify
statements issued by Vendor and Vendor’s compliance with the terms of this
Agreement. Any such audit shall be conducted by Microsoft corporate internal
auditors or an independent certified public accountant selected by Microsoft.
Except as specified herein, Microsoft shall be responsible for all costs and
attorney fees related to such audits. Vendor agrees to provide Microsoft’s
designated audit or inspection team access to the relevant Vendor records and
facilities. If an audit reveals that Vendor has overcharged Microsoft by **** or
more of the amounts due for any audited period of time, Vendor agrees, in
addition to recalculating and making immediate payment to Microsoft of all
overpayments, ****, based on the actual and true amounts due and owing, to pay
Microsoft all reasonable costs and expenses incurred by Microsoft in conducting
such audit, including, but not limited to, any amounts paid to any auditor or
attorney.

 

   

Vendor Services Agreement (v2.9b 10-30-09)

DealPoint Entry ID [enter number]

  Page 11 **** = Certain information has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Licensing. Vendor must keep records relating to the licensing of the
Microsoft software in its possession and use. Microsoft has the right to conduct
an audit of Vendor or any Vendor Affiliate performing services under this
Agreement to verify Vendor or its Affiliate’s licensing of Microsoft software
using an independent accountant from a nationally recognized public accounting
firm, which will be subject to a confidentiality obligation. Any such audit will
take place upon not fewer than **** calendar days’ notice, during normal
business hours and in a manner that does not interfere unreasonably with
Vendor’s operations. As an alternative, Microsoft may require Vendor and/or its
Affiliates(s) performing services under this Agreement to accurately complete a
Microsoft self-audit questionnaire. If verification or self-audit reveals either
Vendor’s or its Affiliates’ unlicensed use of Microsoft software, Vendor and/or
its Affiliate(s) must promptly obtain sufficient licenses for all Microsoft
software usage disclosed. If material unlicensed use is identified (defined as a
license shortage of **** or more), Vendor and/or its Affiliate (as applicable)
must reimburse Microsoft for the reasonable costs incurred in verification and
acquire the necessary additional licenses within **** days. If Microsoft
undertakes such verification and does not find material unlicensed use of its
software, Microsoft will not undertake another verification of Vendor for at
least one year. Microsoft and its auditors will use the information obtained in
compliance verification only to enforce Microsoft’s rights and to determine
whether Vendor and/or any Vendor Affiliate providing services under this
Agreement is in compliance with the terms of the applicable software license
agreement and the terms of this Agreement. By invoking the rights and procedures
described above, Microsoft does not waive its rights to enforce the Agreement
(including any license agreement or statement of work incorporating these terms)
or to protect Microsoft’s intellectual property by any other means permitted by
law.

(c) Compliance with Sarbanes-Oxley Act. Vendor shall maintain, at Microsoft’s
cost, any documentation required and specified by Microsoft in connection with
the United States Sarbanes-Oxley Act of 2002.

13) PUBLICITY AND MICROSOFT TRADEMARKS. **** Any permitted use of Microsoft
trademarks under this Agreement must adhere to Microsoft’s then-current brand
usage guidelines.

14) FORCE MAJEURE. If Vendor is or expects to be unable to perform Work as
required by a SOW due to a condition or cause beyond Vendor’s reasonable control
(such as natural disasters, riot, war, terrorist attack, or acts of a government
authority) for **** or more, Vendor shall immediately notify Microsoft of the
situation, via email, telephone, facsimile transmission or other means to the
Microsoft Vendor Accounting Manager identified on the cover page of the
Agreement and/or to the Microsoft business group contact for the SOW

 

15)

OTHER PROVISIONS.

(a) Relationship of Parties; Non-exclusivity. This Agreement is only intended to
create an independent contractor relationship between Vendor and Microsoft.
Under no circumstance shall one Party’s employees be construed to be employees
of the other Party. Vendor further agrees to be responsible for all of Vendor’s
federal and state taxes, withholding, social security, insurance and other
benefits. Upon request, Vendor shall provide Microsoft with satisfactory proof
of independent contractor status, if applicable. The parties agree that nothing
contained in this Agreement or any SOW shall be construed as creating an
exclusive relationship between the parties.

(b) Governing Law; Attorneys’ Fees. This Agreement shall be governed by the laws
of the State of **** and Vendor consents to jurisdiction and venue in the state
and federal courts sitting in ****. Vendor waives all defenses of lack of
personal jurisdiction and forum non conveniens. Process may be served on either
Party in the manner authorized to enforce by applicable law or court rule. If
either Microsoft or Vendor employs attorneys to enforce any rights arising out
of or relating to this Agreement, the prevailing Party shall be entitled to
recover its costs, including reasonable attorneys’ fees.

(c) No Inadvertent Waiver. Failure of any Party to exercise its rights under
this Agreement shall not be construed as a waiver thereof and shall not prevent
said Party from thereafter enforcing strict compliance with any of the terms
thereof.

(d) Binding Nature. This Agreement shall inure to and bind all successors,
assigns, receivers and trustees of the respective parties hereto.

 

   

Vendor Services Agreement (v2.9b 10-30-09)

DealPoint Entry ID [enter number]

  Page 12 **** = Certain information has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(e) No Assignment. Each Party acknowledges and covenants that it shall not sell,
assign, transfer, pledge or encumber any of its rights or delegate any of its
duties or obligations under this Agreement (by actual assignment or by operation
of law, including without limitation through a merger, acquisition,
consolidation, exchange of shares, or sale or other disposition of assets,
including disposition on dissolution), without the prior written consent of the
other Party, which consent shall not be unreasonably withheld. Notwithstanding
anything to the contrary herein, Microsoft may assign this Agreement to any of
its subsidiaries.

(f) Severability. If any court or governmental authority should determine that
any clause or provision contained herein are improper, unenforceable or violates
any rule, regulation, policy or statute, then that provision shall be enforced
to the maximum extent permissible so as to effect the intent of the parties, and
to the extent such provision or provisions shall be reformed without further
action by the parties hereto and only to the extent necessary to make such
provision or provisions valid and enforceable when applied to such particular
facts and circumstances and the remainder of this Agreement shall continue in
full force and effect.

(g) Amendment. This Agreement may be amended only in written agreement signed by
all parties, except that Microsoft reserves the right to unilaterally modify
Exhibit D: Additional Vendor Obligations and its physical and information
security policies as it deems necessary from time to time and Vendor agrees to
comply with all such modifications.

(h) Existing Statements of Work. As of the Effective Date of this Agreement, any
outstanding services or SOWs provided under an expired or pre-existing Vendor
Services Agreement, executed between the parties, shall be governed by the terms
and conditions of this Agreement and shall supersede and replace any such
expired or pre-existing agreements.

(i) Microsoft Corporation and Affiliates – Third Party Beneficiaries. Vendor
acknowledges and agrees that the benefit of certain of the Clauses of this
Agreement are expressed to be not only for the benefit of Microsoft but also for
the benefit of Microsoft Corporation, Affiliates of Microsoft Corporation and/or
licensors of Microsoft Corporation. Vendor acknowledges that each and any of the
foregoing shall be entitled in its or their own right to require by Vendor the
due performance of each such provision as aforesaid and to this end, that
Microsoft is entering into this Agreement not only in its own right, but also as
an agent and trustee for each of Microsoft Corporation, its Affiliates and/or
licensors of Microsoft Corporation, provided always that any action to enforce
the rights or privileges of such parties under or in connection with this
Agreement or the Services (other than for an injunction, temporary restraining
order or other similar equitable relief required to enforce the terms of this
Agreement, or to preserve the rights of such party in accordance with applicable
statutory or equivalent limitation periods) shall be instituted and prosecuted
by Microsoft on their behalf.

(j) Compliance with Laws. Both Parties shall comply with all federal, state,
country and local laws, order, rules, ordinances, regulations and codes,
including but not limited to those related to privacy and data

 

16)

ADDENDUMS AND EXHIBITS.

The following addendums and exhibits, as amended from time to time, are
incorporated into this Agreement by reference:

Addendum for the Provision of Contact Center Services

Exhibit A: Statement(s) of Work

Exhibit B: Microsoft Corporation Non-Disclosure Agreement

Exhibit C: Business Continuity Management (BCM) Framework

Exhibit D: Additional Vendor Obligations

 

   

Vendor Services Agreement (v2.9b 10-30-09)

DealPoint Entry ID [enter number]

  Page 13 **** = Certain information has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

17) ENTIRE AGREEMENT. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all oral
understandings, representations, prior discussions and preliminary agreements.
Any representations, warranties, promise or conditions not expressly contained
in this Agreement shall not be binding upon the parties. This agreement does not
constitute an offer by Microsoft and it shall not be effective until signed by
both parties.

 

   

Vendor Services Agreement (v2.9b 10-30-09)

DealPoint Entry ID [enter number]

  Page 14 **** = Certain information has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

 

   

Vendor Services Agreement (v2.9b 10-30-09)

DealPoint Entry ID [enter number]

  Page 1 **** = Certain information has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ADDENDUM FOR THE PROVISION OF CONTACT CENTER SERVICES

This Addendum for the Provision of Contact Center Services (“Addendum”) is made
pursuant to the Vendor Services Agreement by and between Microsoft Corporation
and Rainmaker Systems, Inc. (the “Agreement”). The terms of this Addendum are
incorporated into the Agreement by this reference. Any terms not otherwise
defined herein will assume the meanings set forth in the Agreement.

 

1) FACILITIES.

At all times during the Term, Vendor shall maintain and use, at its own risk,
all equipment (except telecommunications equipment described below), services
and software necessary to efficiently and accurately provide the Work at the
facilities specified under any applicable SOW (“Facilities”), and shall be
responsible for all costs associated therewith. At all times during the Term,
Microsoft will be responsible for the provision and maintenance of any
telecommunications equipment necessary to reroute customer calls from Microsoft
to a mutually agreed demarcation point as defined in the applicable SOW,
including all costs associated therewith.

 

2) BUSINESS CONTINUITY MANAGEMENT.

Vendor agrees to create, implement and maintain a documented Business Continuity
Management (BCM) Framework to provide a comprehensive and structured response
capability that caters for planned and unplanned interruption events. In the
circumstances that Vendor experiences a disruption (interruption event) in
Vendor’s ability to provide the Work, or Vendor’s Facilities are incapacitated
for any reason, Vendor shall immediately notify Microsoft and implement Vendor’s
appropriate Business Continuity Plan (BCP) for the applicable Statement of Work
(SOW).

Microsoft expects each site to be governed by the overall Business Continuity
Management Framework, as outlined in the annexed Exhibit C

Microsoft reserves the right to suspend this Agreement, at its discretion, until
performance of the Work can be resumed. Microsoft may redirect incidents during
any time in which Vendor is unable to perform the Work due to a disruption, and
deduct from applicable Fees, any costs or expenses that Microsoft incurs as a
result of redirecting incidents.

 

3) TRAINING.

(a) General. Vendor is responsible for ensuring that all Vendor agents engaged
in performing the Work (“Support Professionals”) successfully complete all
training programs specified by Microsoft in any SOW. At all times during the
Term of this Agreement, Vendor shall ensure that each Support Professional is
capable of responding to customer calls regarding each Microsoft product
offering (“Product”) for which the Vendor is currently providing Work. Vendor
Support Professionals must take and successfully pass both pre- and post
training tests provided to Vendor by Microsoft to measure training
effectiveness. Vendor shall be responsible for administering the tests and
reporting test results to Microsoft.

(b) Trainers. Vendor will designate trainers for each Product supported to
receive Microsoft provided train-the-trainer instruction. Trainers shall
participate in all train-the-trainer events that Microsoft, in its sole
discretion, deems necessary. The required number of Vendor designated trainers
shall be set forth in applicable SOW(s).

 

   

Contact Center Addendum (v2.8_2008)

DealPoint Entry ID [enter number]

  Page 1 **** = Certain information has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(c) Cost of Training. Microsoft will not be charged for any of the Work provided
by any new hire until the individual has completed the required number of hours
of Vendor provided training as specified in the applicable SOW and has
demonstrated the ability to provide the Work as measured by the knowledge and
performance tests, as specified in the applicable SOW. Microsoft may conduct
random quality checks on any training materials and any courses developed by
Vendor. Except as otherwise agreed upon by the Parties in writing or as set
forth in any SOW, all training required by this Agreement shall be at the
Vendor’s sole cost and expense, including without limitation all labor, travel,
and out-of-pocket costs.

(d) Training Materials. Where Microsoft provides training materials to Vendor,
all training shall be conducted using such training materials and Vendor shall
not modify, supplement or replace the training materials with Vendor or third
party developed materials without Microsoft’s prior written consent. Microsoft
hereby grants Vendor a world-wide, non-exclusive, personal, non-transferable,
non-assignable, limited, royalty-free license during the term of this Agreement
to reproduce any training materials provided by Microsoft to Vendor only for
Vendor’s internal use for the purpose of providing the training required under
this Agreement. Training materials provided by Microsoft to Vendor are Microsoft
Confidential Information.

 

4) SECURITY OBLIGATIONS

 

  (a)

Physical Security.

(i) Isolated Space. On a project by project basis, as designated by Microsoft,
and unless otherwise agreed between the Parties, the computers used to provide
the Work must be located in one or more non-public rooms with access through
lockable doors only and the doors should be locked at all times.

(ii) Controlled Access. On a project by project basis, as designated by
Microsoft, access to the room containing the computers used to provide the Work
shall be granted only to those persons performing the Work or supporting the
performance of the Work under this Agreement. Access to the Facilities must be
controlled with individual-specific (e.g. Cardkey) or combination (e.g. Cipher)
locking mechanisms.

(b) Computer Security. Password Protected Screensavers: All workstations
connected to the LAN and used for the purpose of providing the Work and which
gives visibility to confidential Microsoft customer records (the “Support LAN”)
must have a password protected screensaver set to enable after five (5) minutes
of idle time. All users must log out when they leave a machine for the day or
for an extended period. Passwords must be changed at a maximum interval of
ninety (90) calendar days and passwords cannot be reused. Passwords must be at
least seven characters long, not contain any part of the individual’s name or
email name, and contain characters from at least three of the following four
classes: (i) English upper case letters, (ii) English lower case letters,
(iii) westernized Arabic numerals, and (iv) non-alphanumeric special characters.

(c) Network Security. On a project by project basis, as designated by Microsoft,
Vendor will isolate (either electronically or physically) the Support LAN from
other LANs maintained by the Vendor. Vendor shall restrict use of the Support
LAN solely to Vendor employees providing Work under this Agreement. Vendor
agrees to notify Microsoft promptly upon discovery of any breach of security in
the Support LAN, and Vendor shall take immediate steps to remedy any such
breach.

 

   

Contact Center Addendum (v2.8_2008)

DealPoint Entry ID [enter number]

  Page 2 **** = Certain information has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(d) Miscellaneous.

(i) Vendor is responsible for security, including physical security, the
application of appropriate service packs and hot fixes, security personnel,
security hardware, security software, and costs related to the installation and
construction of security-related systems.

(ii) Vendor shall not allow the disclosure of Microsoft Confidential Information
or data to unauthorized individuals.

(iii) Vendor shall not allow unauthorized modification or destruction of
Microsoft Confidential Information or data.

(iv) Vendors shall not allow unauthorized modification of system components,
including, without limitation, websites or server software.

(v) Vendor shall monitor and maintain system logs and shall make said logs
available to Microsoft upon request.

 

5)

ONSITE INSPECTION

Microsoft may make onsite inspections of the Facilities at its discretion with
twenty four (24) hours’ notice for the purpose of confirming compliance with the
terms of this Agreement. Vendor will provide at no charge reasonable office
space at the Facilities in connection with any such inspection.

 

6)

LICENSE GRANTS

 

  (a)

Knowledge Base and Notes

(i) Microsoft grants to Vendor for the sole purpose of providing the Work a
world-wide non-exclusive, personal, non-transferable, non-assignable, limited,
royalty-free right and license during the Term to (A) reproduce and use
internally at the Facilities, data from the Microsoft designated product support
service database (“Knowledge Base”), application notes for the Product(s)
(“Notes”), and (B) reproduce, use and distribute articles from the Knowledge
Base, Notes and Training Materials in accordance with the notices set forth on
such documents. Microsoft reserves all other rights not expressly granted
herein.

(ii) Vendor shall not remove any disclaimers, copyright notices and trademarks
from any copies of data from the Knowledge Base or Notes or any data contained
therein.

(iii) Vendor shall only use the data from the Knowledge Base and the Notes in
conjunction with Microsoft Tools (as defined in Section 6(b) below).

(iv) Upon the expiration or termination of this Agreement, Vendor’s license
rights with respect to the Knowledge Base and Notes shall automatically
terminate, and Vendor shall within ten (10) calendar days thereafter either
(i) at Vendor’s expense return all copies of the Knowledge Base and Notes
(including all related documentation) licensed to Vendor pursuant to this
Agreement in its possession to Microsoft, or provide written certification to
Microsoft signed by an authorized representative of Vendor that Vendor has
destroyed all copies of the Knowledge Base and Notes (including all related
documentation) in its possession or control. Nothing in this Section 6 is
intended to prevent Vendor from using publicly available Knowledge Base
information following termination or expiration of this Agreement.

 

   

Contact Center Addendum (v2.8_2008)

DealPoint Entry ID [enter number]

  Page 3 **** = Certain information has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Products and Microsoft Tools. Microsoft will provide to the Vendor the
Microsoft product offerings for which the Work will be performed (“Products”)
and certain business tools (“Microsoft Tools”) via download over a secured
server and/or in tangible media. Microsoft will provide these in such quantities
as may be required by Vendor from time to time to assist Vendor in providing the
Work. Effective upon the delivery of the Products to Vendor, Microsoft grants to
Vendor a world-wide non-exclusive, personal, non-transferable, non-assignable,
limited, royalty-free license solely for the purpose of providing the Work to
(i) reproduce and install the Products on computers physically located at the
Facilities and (ii) use the Products internally pursuant to the terms of the End
User License Agreement (each a “EULA”) accompanying each of the Products at the
Facility. Microsoft reserves all other rights not expressly grants herein. The
terms of the EULA are incorporated herein by reference and Vendor acknowledges
receipt of the same. In the event the terms of any EULA conflict with any terms
of this Agreement, the terms of this Agreement shall control. Upon expiration or
termination of this Agreement or any SOW, Vendor’s license to use and reproduce
any Products or Microsoft Tools, shall automatically terminate. Vendor shall
have ten (10) calendar days thereafter to either (i) return all copies of the
Products or Microsoft Tools (including all related documentation) licensed to
Vendor at its expense pursuant to this Agreement in its possession to Microsoft,
or (ii) provide written certification to Microsoft signed by an authorized
representative of Vendor that Vendor has destroyed all copies of the Products
(including all related documentation) licensed to Vendor pursuant to this
Agreement in its possession.

(c) Vendor Tools. Microsoft and Vendor acknowledge and agree that Vendor is the
owner of or has the right to use software tools developed and used by Vendor, as
well as patents, trade secrets and other proprietary rights associated
therewith. All Vendor Tools used to provide the Work must be approved by
Microsoft in writing. Microsoft and Vendor acknowledge that Microsoft is the
owner of any Microsoft content contained in the above referenced Vendor Tools.
Vendor hereby grants to Microsoft a personal non-transferable and
non-assignable, non-exclusive worldwide license to reproduce, modify, use and
create derivative works from such Vendor Tools for internal Microsoft use during
the term of this Agreement. Microsoft agrees not to distribute such Vendor Tools
to any third party without Vendor’s express consent. Vendor agrees to provide
copies of all such Vendor Tools and related documents to Microsoft for such
purposes.

(d) Use of Microsoft Name. During the Term, Microsoft grants to Vendor a
world-wide, non-exclusive, personal, non-transferable, non-assignable, limited,
royalty free license to use the Microsoft name solely in conjunction with
answering incidents and making outbound research responses to Microsoft
customers to provide Work pursuant to the terms of this Agreement. Vendor shall
at no time identify itself as being an outsource support provider for Microsoft
or any Microsoft affiliates except with Microsoft’s written consent or as may be
required by law.

 

   

Contact Center Addendum (v2.8_2008)

DealPoint Entry ID [enter number]

  Page 4 **** = Certain information has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT A: STATEMENT OF WORK:

(to be incorporated individually under separate cover)

 

     Exhibit Page 1 **** = Certain information has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT B: MICROSOFT CORPORATION NON-DISCLOSURE AGREEMENT

LOGO [g151670g47s68.jpg]

 

     Exhibit Page 2 **** = Certain information has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

LOGO [g151670g15x07.jpg]

 

     Exhibit Page 3 **** = Certain information has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

LOGO [g151670g99q00.jpg]

 

     Exhibit Page 4 **** = Certain information has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT C: BUSINESS CONTINUITY MANAGEMENT (BCM) FRAMEWORK

(to be provided under separate cover)

 

     Exhibit Page 5 **** = Certain information has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT D: ADDITIONAL VENDOR OBLIGATIONS

 

 

Article 1:

 

Vendor Code of Conduct

 

Article 2:

 

Insurance Requirements

 

Article 3:

 

Microsoft Pre-Placement Policy

 

Article 4:

 

Vendor Subcontractor Obligations

 

Article 5:

 

Microsoft Travel Policy

Article 1: Vendor Code of Conduct

Microsoft aspires to be more than just a good company – it aspires to be a great
company. What will make Microsoft great is a strong commitment to our mission of
enabling people and businesses throughout the world to realize their full
potential. Achieving our mission isn’t just about building innovative
technology. It’s also about who we are as a company and as individuals, how we
manage our business internally, and how we think about and work with customers,
partners, governments, vendors, and communities.

The global business environment is continuously changing and demanding more from
us as a company and as employees. Not only does the world expect us to deliver
the best products and services, it also expects us to conduct ourselves
ethically and responsibly. It is essential that we conduct ourselves at all
times with integrity and in full compliance with the laws and regulations that
govern our global business activities. Microsoft has established a set of
company standards of business practices and regulatory compliance that are set
out in the Standards of Business Conduct which applies to all Microsoft
employees, directors, and officers (www.microsoft.com/mscorp/legal/buscond). The
Microsoft Standards of Business Conduct are an extension of Microsoft’s values
and reflect our commitment to ethical business practices and regulatory
compliance.

Microsoft expects that its vendors (“Vendors”) will share and embrace the letter
and spirit of our commitment to integrity. We understand that Vendors are
independent entities; however, the business practices and actions of a vendor
may impact and/or reflect upon Microsoft. Because of this, Microsoft expects all
Vendors and their employees, agents, and subcontractors (Vendors’ employees,
agents, and subcontractors shall hereinafter be referred to collectively as
“Representatives”) to adhere to the Microsoft Vendor Code of Conduct while they
are conducting business with and/or on behalf of Microsoft. All Microsoft
Vendors should educate their Representatives to ensure they understand and
comply with the Microsoft Vendor Code of Conduct.

 

  a. LEGAL AND REGULATORY COMPLIANCE PRACTICES

All Microsoft Vendors and their Representatives shall conduct their business
activities in full compliance with the applicable laws and regulations of their
respective countries while conducting business with and/or on behalf of
Microsoft. In addition to any specific obligations under Vendor’s agreement with
Microsoft, all Microsoft Vendors shall, without limitation:

 

  •  

Comply with all applicable trade controls, export, re-export and import laws or
regulations.

 

  •  

Conduct business in full compliance with antitrust and fair competition laws
that govern the jurisdictions in which they conduct business.

 

  •  

Comply with all applicable environmental laws and regulations regarding
hazardous materials, air emissions, waste and wastewater discharges, including
the manufacture, transportation, storage, disposal, and release to the
environment of such materials.

 

  •  

Be honest, direct, and truthful in discussions with regulatory agency
representatives and government officials.

 

  •  

Not participate in international boycotts not sanctioned by the U.S. government
or applicable laws.

 

     Exhibit Page 6 **** = Certain information has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  •  

Comply with the anti-corruption laws of the countries in which it does business,
including the United States Foreign Corrupt Practices Act, and refrain from
making any direct or indirect payments or promises of payments to foreign
government officials for the purpose of inducing the individual to misuse
his/her position to obtain or retain business.

 

  b. BUSINESS PRACTICES

Microsoft Vendors and their Representatives shall conduct their business
interactions and activities with integrity and in accordance with their
obligations under their specific agreements with Microsoft. In addition to any
specific obligations under Vendor’s agreement with Microsoft, all Microsoft
Vendors shall, without limitation:

 

  •  

Honestly and accurately record and report all business information and comply
with all applicable laws regarding their completion and accuracy.

 

  •  

Create, retain, and dispose of business records in full compliance with all
applicable legal and regulatory requirements.

 

  •  

Protect and responsibly use both the physical and intellectual assets of
Microsoft including property, supplies, consumables, and equipment when
authorized by Microsoft to use such assets.

 

  •  

Use Microsoft provided information technology and systems (including e-mail)
only for authorized Microsoft business-related purposes. Microsoft strictly
prohibits Vendors and their Representatives from using Microsoft provided
technology and systems to create, access, store, print, solicit, or send any
material that is intimidating, harassing, threatening, abusive, sexually
explicit or otherwise offensive or inappropriate and/or send any false,
derogatory, or malicious communications using Microsoft provided information
assets and systems.

 

  •  

Comply with all Microsoft requirements for maintenance of passwords,
confidentiality, security, and privacy procedures as a condition of providing
Microsoft with goods or services or receiving access to Microsoft’s internal
corporate network, all systems and buildings. All data stored or transmitted on
Microsoft owned or leased equipment is to be considered private and is the
property of Microsoft. Microsoft may monitor all use of the corporate networks
and all systems (including e-mail) and/or access all data stored or transmitted
using the Microsoft network.

 

  •  

Comply with the intellectual property ownership rights of Microsoft and others
including but not limited to copyrights, patents, trademarks, and trade secrets.

 

  •  

Use software, hardware and content only in accordance with their associated
license or terms of use.

 

  •  

Speak to the press on Microsoft’s behalf only if Vendor and/or Representative(s)
is expressly authorized in writing to do so by Microsoft.

 

  •  

Use good judgment, discretion, and moderation when offering gifts or
entertainment to Microsoft employees. In doing so, the Vendor and/or its
Representatives will refrain from giving Microsoft employees an individual gift
or a combination of gifts with a value greater than $200.00 in a given year (or
any lower amount in accordance with applicable laws) and never offer a bribe,
kickback, bartering arrangement for goods or services, and/or any other
incentive to a Microsoft employee in order to obtain or retain Microsoft
business. Gift giving and entertainment practices may vary in different cultures
and waivers to the $200 annual limit above may be possible upon petition to the
Microsoft regional controller; however, any gifts and entertainment given or
received must be in compliance with the law, must not violate the giver’s and/or
receiver’s policies on the matter, and be consistent with local custom and
practice.

 

     Exhibit Page 7 **** = Certain information has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  •  

Avoid the appearance of or actual improprieties and/or conflicts of interests.
Vendors and/or their Representatives shall not deal directly with any Microsoft
employee whose spouse, domestic partner, or other family member or relative
holds a significant financial interest in the Vendor. Dealing directly in the
course of negotiating the Vendor agreement or performing the Vendor’s
obligations with a spouse, domestic partner, or other family member or relative
who is employed by Microsoft is also prohibited.

 

  •  

Avoid insider trading by buying or selling Microsoft’s or another company’s
stock when in possession of information about Microsoft or another company that
is not available to the investing public and that could influence an investor’s
decision to buy or sell stock.

 

  •  

Prepayments are generally not permitted. In the event that an authorized
prepayment has been made by Microsoft for the purchase of specific services or
products, the prepayment can only be applied to those services or products
expressly set forth in the applicable purchase order or SOW. Any prepayment made
on a purchase order that was later cancelled may not be applied to other
services or products, and must be returned to Microsoft within **** days of
cancellation of the purchase order.

 

  c. ENVIRONMENTAL PRACTICES

Microsoft expects its Vendors to share in its commitment to environmental
conservation through responsible standards and business practices in the
workplace. Microsoft Vendors shall conduct their business practices in full
compliance with all applicable environmental laws and regulations. Furthermore,
Microsoft Vendors should strive, without limitation:

 

  •  

To implement policies and procedures that reduce wasteful energy and resource
consumption.

 

  •  

To participate in environmentally conscious recycling programs for paper,
plastics, computer hardware, and other reusable resources.

 

  d. EMPLOYMENT PRACTICES

Microsoft expects its Vendors to share its commitment to human rights and equal
opportunity in the workplace. Microsoft Vendors shall conduct their employment
practices in full compliance with all applicable laws and regulations. All
Microsoft Vendors shall, without limitation:

 

  •  

Cooperate with Microsoft’s commitment to a workforce free of harassment and
unlawful discrimination. While we recognize and respect cultural differences, we
believe that Vendor companies should not engage in discrimination in hiring,
compensation, access to training, promotion, termination or retirement based on
race, color, sex, sexual orientation, national origin, religion, age,
disability, gender identity or expression, marital status or veteran status.

 

  •  

Provide a safe and healthy work environment with adequate people to facilities
ratio, noise abatement measures, personal space, work breaks and ventilation.

 

  •  

Fully comply with all applicable safety and health laws, regulations and
practices. Adequate steps shall be taken to minimize the causes of hazards
inherent in the working environment.

 

  •  

Prohibit the use, possession, distribution, and/or sale of illegal drugs while
on Microsoft owned or leased property.

 

  •  

Use only voluntary labor. The use of forced labor whether in the form of
indentured labor, bonded labor, or prison labor by a Microsoft Vendor and/or its
subcontractors is prohibited.

 

  •  

Not require workers to lodge or file “deposits”, identity papers or other
personal affects with their employer as a condition of continued employment and
be free to resign their employment in accordance with local and national laws or
regulations without unlawful penalty or retaliation.

 

     Exhibit Page 8 **** = Certain information has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  •  

Comply with all local and national minimum working age laws or regulations and
not utilize child labor. Furthermore, Vendors shall not employ anyone under the
age of 15, under the age for completing compulsory education or under the legal
minimum working age for employment, which ever is oldest. Microsoft supports the
development of legitimate workplace apprenticeship programs for the educational
benefit of younger people and will refrain from doing business with Vendors
and/or their Representatives who abuse such systems. Workers under the age of 18
shall not perform hazardous work and may be restricted from night work, with
consideration given to educational needs.

 

  •  

Not engage in physical discipline or abuse. Physical abuse or discipline, the
threat of physical abuse, sexual or other harassment, verbal abuse or other
forms of intimidation is prohibited.

 

  •  

Pay living wages under humane conditions. All workers shall be provided with
clear, written information about their employment conditions with respect to
wages before they enter employment and as needed throughout their term of
employment. Any deductions from wages as a disciplinary measure shall not be
permitted nor shall any deductions in violation of local or national law be
permitted without the express written permission of the worker concerned. All
disciplinary measures should be recorded. Wages and benefits paid for a standard
working week must meet, at a minimum, national legal standards.

 

  •  

Not require workers to work more than the maximum hours of daily labor set by
local and national laws or regulations; ensure that overtime is voluntary and
paid in accordance with local and national laws or regulations.

 

  •  

Keep employee records in accordance to local and national laws or regulations
and provide to the employee, in a timely manner, the basis on which they are
being paid via pay stub or similar documentation.

 

  e. COMPLIANCE WITH THE MICROSOFT VENDOR CODE OF CONDUCT

It is the Vendor’s responsibility to ensure its Representatives understand and
comply with the Microsoft Vendor Code of Conduct and to inform its Microsoft
contact (or a member of Microsoft management) if and when any situation develops
that causes the Vendor to operate in violation of the obligations set forth in
this document. Microsoft Vendors are expected to self-monitor their compliance
with this Vendor Code of Conduct. In addition to any other rights Microsoft may
have under its agreement with Vendor, Microsoft may request the immediate
removal of any Representative who behaves in a manner that is unlawful or
inconsistent with this Code or any Microsoft policy.

 

  f. REPORTING OF QUESTIONABLE BEHAVIOR AND/OR POSSIBLE VIOLATIONS

To report questionable behavior or possible violation of the Vendor Code of
Conduct that occurred while a Vendor or its Representative was providing goods
or services to Microsoft, Microsoft has a variety of resources available to
assist. Please work with your primary Microsoft contact in resolving a business
practice or compliance concern, however, Microsoft recognizes there may be times
when this is not possible or appropriate to report such matters. In these
instances, please contact any of the following:

 

  1. The Microsoft Business Conduct Line at ****.

 

  2. If you are calling from outside the United States, you may make a collect
call to the Business Conduct Line by accessing an international operator and
asking to place a collect call to ****.

 

  3. If you are a Vendor with access to Microsoft’s intranet, you may send an
e-mail to the Director of Compliance by e-mailing the Business Conduct and
Compliance alias, ****.

 

  4. Send a letter to the Director of Compliance at Microsoft Corporation, Law
and Corporate Affairs, One Microsoft Way, Redmond, WA 98052 or send a
confidential fax to ****.

 

     Exhibit Page 9 **** = Certain information has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Microsoft will not tolerate any retribution or retaliation taken against any
individual who has, in good faith, sought advice or reported questionable
behavior and/or a possible violation of the Vendor Code of Conduct.

Article 2: Insurance Requirements

Insurance Requirements. Prior to the commencement of the Services to be
performed under this Agreement and throughout the entire Term of this Agreement,
Vendor shall procure and maintain the following insurance. Such insurance shall
be in a form and with insurers acceptable to Microsoft and shall comply with the
following minimum requirements:

(a) Comprehensive General Liability. Vendor will obtain and maintain a policy
of “general”, “public”, or “commercial” liability insurance as follows:

(i) Policy limits of not less than $**** each occurrence for bodily injury and
$**** each occurrence for damage to property, or, alternatively, $**** combined
single limit each occurrence for bodily injury and property damage combined.

(ii) Policy to be the “occurrence” form, including coverage for premises and
operations, contractual liability (including insurable contractual liability
assumed in this Agreement), broad form property damage, and products and
completed operations.

(iii) The policy shall name Microsoft as an additional insured to the extent of
the contractual liability assumed by Vendor in this Agreement, and shall contain
a severability of interests’ provision in favor of the additional insureds.

(b) Workers’ Compensation – Vendor shall at all times comply with all applicable
workers’ compensation, occupational disease, and occupational health and safety
laws, statutes, and regulations to the full extent applicable. Such workers’
compensation and occupational disease requirements shall include coverage for
all employees of Vendor, and for all employees of any Subcontractor retained by
Vendor, suffering bodily injury (including death) by accident or disease, which
arises out of or in connection with the performance of this Agreement by
Vendor. Satisfaction of these requirements will include, but will not be limited
to:

(i) full participation in any required governmental occupational injury and/or
disease insurance program, to the extent participation in such program is
mandatory in any jurisdiction, and

(ii) purchase of workers’ compensation and occupational disease insurance
providing benefits to employees in full compliance with all applicable laws,
statutes, and regulations (but only to the extent such coverage is not provided
under a mandatory government program as in a.) above), and/or

(iii) maintenance of a legally permitted and governmentally approved program of
self insurance for workers’ compensation and occupational disease.

Except to the extent prohibited by law, the program of Vendor’s compliance with
workers’ compensation and occupational disease laws, statutes, and regulations
in (a), (b), or (c) above will provide for a full waiver of rights of
subrogation against Microsoft, its directors, officers, and employees, all of
which rights are also hereby waived. If Vendor, or any Subcontractor retained by
Vendor, fails to effect and maintain a program of compliance with applicable
workers’ compensation and occupational disease laws, statutes, and regulations,
and Microsoft incurs liability or fines or is required by law to provide
benefits to such employees, or to obtain coverage for such employees, Vendor
shall indemnify Microsoft for such fines, payment of benefits to Vendor or
Subcontractor employees or their heirs or legal representatives, and/or the cost
of effecting coverage on behalf of such employees.

 

     Exhibit Page 10 **** = Certain information has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(c) Employers Liability – Vendor shall maintain coverage for employers’
liability with a policy limit of not less than $**** per accident. In
jurisdictions where commercial insurance of workers’ compensation is not
permitted, this requirement may be fulfilled through addition of an “Employers
Stop Gap Liability” endorsement to the comprehensive general liability policy
required above.

(d) Professional Liability/Errors & Omissions Liability. Vendor shall maintain
policy limits of not less than $**** each claim. Such insurance shall include
coverage for infringement of proprietary rights of any third party, including
without limitation copyright, trade secret and trademark infringement as related
to Vendor’s performance under this Agreement. Throughout the Term of this
Agreement, the Professional Liability/Errors & Omissions Liability insurance’s
retroactive coverage date will be no later than the Effective Date of this
Agreement. Upon expiration or termination of this Agreement, Vendor will either
maintain active policy coverage, or an extended reporting period, providing
coverage for claims first made and reported to the insurance company within one
year after the end of the Agreement.

(e) General Requirements Applicable to All Above Coverages – The following
general requirements shall be applicable to all coverages referenced anywhere in
this Section:

(i) The above-referenced insurance policies shall be primary and not
contributory to any insurance or program of self-insurance maintained by
Microsoft.

(ii) Any deductible or retention in excess of $**** per occurrence or accident
under any of the above required coverages shall be subject to the approval of
Microsoft prior to the commencement of the Agreement.

(iii) All deductibles and premiums associated with the above coverages will be
the responsibility of Vendor.

(iv) If in the opinion of Microsoft the amount of liability coverage is not
adequate by reason of inflationary pressures, experience or the nature and
content of Vendor’s activities, Vendor shall increase the amount of insurance
coverage as reasonably required by Microsoft.

(v) At the request of Microsoft, Vendor will provide to Microsoft, or make
available for Microsoft’s review, copies of certificates of insurances required
herein.

(vi) The above referenced insurance limits shall not in any way limit the
liability of Vendor or the liability of any Vendor Subcontractor during their
performance under thia Agreement. Where any Subcontractor is retained by Vendor
in the performance of this Agreement, Vendor shall either require such
Subcontractor to assume the same insurance obligations on behalf of Microsoft as
are required of Vendor herein, or extend its insurance to cover any
Subcontractor retained by Vendor.

(f) Certificates of Insurance – Prior to the inception of this Agreement, Vendor
shall provide to Microsoft certificates of insurance evidencing full compliance
with the insurance requirements contained herein. Such certificates shall be
kept current throughout the entire period of the Agreement, and Vendor shall
provide for at least thirty (30) calendar days advance notice to Microsoft if
the coverage is to be canceled or materially altered so as not to comply with
the foregoing requirements. Failure by Vendor to furnish certificates of
insurance or failure by Microsoft to request same shall not constitute a waiver
by Microsoft of the insurance requirements set forth herein. In the event of
such failure on the part of Vendor, Microsoft expressly reserves the right to
enforce these requirements.

 

     Exhibit Page 11 **** = Certain information has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(g) Notice of Loss, Injury or Damage – In the event of any “significant” injury
to persons or damage to property that occurs on the premises of Microsoft during
the performance of this Agreement by Vendor or any Subcontractor thereof, Vendor
shall notify Microsoft as promptly as reasonably practical after the occurrence
of such injury or damage, and shall provide adequate details to enable Microsoft
to investigate the cause of such injury or damage. For the purposes of this
provision, the term “significant” shall mean injury to persons that results in
hospital treatment of such injury, and for damage to property, any damage or
loss of property in excess of ****.

(h) Workplace Hazards – If Vendor encounters unsafe conditions or workplace
hazards in a Microsoft provided and controlled workplace that poses a safety
hazard to Vendor’s employees, Vendor shall advise Microsoft promptly in written
form of the existence and location of such condition or hazard. If Microsoft is
unable to respond and correct the hazard on a timely basis, Vendor shall require
its employees to take additional safety and personal protection measures as
appropriate to reduce the potential risk of injury to employees working in the
area of the condition or hazard until such time as Microsoft is able to correct
the hazard.

(i) Revised Code of Washington – To the extent of the indemnity set forth in
Section 7 (General Indemnity) of the Agreement, except to the extent prohibited
by law, and solely as respect to bodily injury claims by any employees,
Subcontractors and/or agents of Vendor which fall within the scope of the
foregoing indemnity, Vendor expressly waives its immunity under industrial
insurance laws, including but not limited to Title 51 of the Revised Code of the
State of Washington, as respects injuries or death suffered by any employees,
Subcontractors and/or agents of Vendor.

 

     Exhibit Page 12 **** = Certain information has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Article 3: Microsoft Pre-Placement Policy

Microsoft requires all temporary personnel agencies, vendors, suppliers and
independent contractors (collectively, “Vendor Employees”) conduct pre-placement
background checks on all Vendor employees performing services that require any
access to Microsoft resources such as email, network access, cardkey, or other
access badges. Before assigning any Vendor employee to perform any such services
under this Agreement, Vendor will conduct a pre-placement background check for
convictions, covering the last five years (collectively “background check”). If
the Vendor employee successfully completed Vendor’s background check within
twenty-four months of Vendor employee’s placement with Microsoft, no new
background check will be required. Where a Local Agreement specifies that the
services will require a Vendor employee to access the credit card or social
security information of a Microsoft customer (“Personally Identifiable
Information”), before assigning a Vendor employee to perform any such services,
Vendor will conduct a pre-placement credit check covering the last three
(3) years. If the Vendor employee successfully completed Vendor’s credit check
within twelve months of Vendor employee’s placement with Microsoft, no new
credit check will be required. Vendor will comply with the Fair Credit Reporting
Act and any other applicable on background checks and credit checks. If Vendor
chooses to outsource the function of these background and credit checks, Vendor
shall, with Microsoft’s consent, use an established and reputable commercial
background check company. If Vendor uses any Subcontractors to perform services
under this Agreement that require any access to Microsoft resources such as
email, network access, cardkey, or other access badges, or that require a
Subcontractor to access the credit card or social security information of
Microsoft customer, Vendor will ensure its agreements with Subcontractors
include the requirements set forth in this policy.

If the background check or credit check discloses information that Vendor, in
its sole discretion, concludes would make Vendor’s employee or Subcontractor
unacceptable for placement with Microsoft, Vendor will not assign said
individual to render any services to Microsoft.

If Microsoft or Vendor becomes aware of criminal activity by Vendor’s employee
or Subcontractor while Vendor’s employee or Subcontractor is assigned to work
for Microsoft, and Vendor determines this information makes Vendor’s employee or
Subcontractor an unacceptable placement, Vendor will take complete
responsibility for removing said individual from the Microsoft assignment and
from Microsoft property. Vendor shall comply with all applicable laws when
removing any Vendor employee or Subcontractor from Microsoft premises. If the
criminal activity would suggest a threat of physical harm to Microsoft property
or employees, the parties must inform their respective business contact
immediately, but in no event later than 24 hours after becoming aware of the
information.

 

     Exhibit Page 13 **** = Certain information has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Article 4: Vendor Subcontracting Requirements

Subcontractor Requirements

In the event Vendor is unable to comply with the percentage purchase
requirements in the Agreement after using best efforts, Vendor shall have the
right to include in the calculation of the amount paid by Vendor to
Subcontractors those amounts paid by Vendor to Minority Owned and Operated
Businesses and to Women Owned and Operated Businesses. By the tenth
(10th) business day following November 30 and May 31, Vendor shall report their
subcontracted spend for the previous six month period via the Microsoft Supplier
Diversity Portal (https://www.suppliergateway.com/microsoft/). Failure by the
Vendor to submit their subcontracted spend in compliance to the above referenced
dates may, at Microsoft’s sole discretion, result in the reclassification or
loss of vendor status and/or participation in MSVP.

If Vendor has used best efforts to fulfill its obligations under this section
but has failed to do so for reasons beyond Vendor’s reasonable control, then the
Vendor Contact shall, at Microsoft’s request:

 

1. Meet with the Microsoft Vendor Account Manager (“VAM”) and Supplier Diversity
Program Manager to discuss Vendor’s efforts to comply. If the VAM and Supplier
Diversity Program Manager determine that Vendor has made best, but unsuccessful,
efforts to be in compliance, then, at Microsoft’s sole reasonable discretion,
(a) Microsoft shall not enforce Vendor’s obligations under this section for a
period not to exceed the timeframe required by Vendor to comply with the
provisions of subsection 2, below, (b) Microsoft shall confirm the same in
writing, and (c) Microsoft shall not consider Vendor to be in breach of its
obligations under this section, and

 

2. Develop, in conjunction with the VAM and Supplier Diversity Program Manager,
a mutually agreeable plan (including, but not limited to, a compliance timeline,
quarterly compliance milestones, and quarterly reporting requirements) by which
Vendor shall come into compliance with its obligations hereunder.

If, after meeting with the Vendor contacts, Microsoft determines in its sole
reasonable discretion that it is not feasible or reasonable to require Vendor’s
full compliance with this section, Microsoft shall either (a) modify the
percentage requirements in order to facilitate Vendor’s compliance or
(b) eliminate Vendor’s obligation to comply with this section in its entirety.

The provisions of this section shall not apply if Vendor’s annual receipts are
less than **** and the Vendor qualifies as a small business as defined under the
Small Business Administration’s Table of Size Standards dated October 1, 2002.
However, Vendor must submit an exemption request via the Microsoft Supplier
Diversity Portal for each reporting period. If Microsoft does not approve the
exemption request, Microsoft shall notify the vendor via e-mail that the Vendor
must report their subcontracted spend.

 

     Exhibit Page 14 **** = Certain information has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Article 5: Microsoft Travel Policy

In general, Microsoft does not pay for travel expenses. If Microsoft agrees in a
SOW to pay Vendor’s expenses while traveling on authorized Microsoft business,
then Microsoft will reimburse Vendor for all reasonable and necessary expenses
incurred in accordance with the terms of the SOW and the following policies.

Vendor Responsibility:

 

  •  

To minimize travel expenses whenever possible by using the least expensive
options that do not result in unreasonably ineffective use of work time or undue
inconvenience to the traveler.

 

  •  

To obtain Microsoft’s written approval before incurring travel expenses for
which reimbursement will be sought.

 

  •  

To accurately document all travel expenses.

Airline Tickets: Vendors should purchase non-refundable airline tickets, and
purchase them a minimum of seven (7) days in advance of the travel departure
date.

Frequent Flyer/Frequent Guest Programs: Vendors may retain such program awards
and benefits. Participation in these programs must not influence flight or
lodging selections in any manner that would result in increased costs to
Microsoft.

Cancellations: Vendor shall not seek reimbursement for travel expenses that are
cancelled by Vendor.

When a trip is cancelled by Microsoft after the ticket/invoice has been issued,
the traveler shall inquire about using the same ticket for future travel for
Microsoft or obtain a refund to be applied to any request for reimbursement.
Vendors are responsible for canceling hotel rooms and Microsoft will pay no
expenses for hotel expenses which could have been avoided by prompt
cancellation.

Excess Baggage: Microsoft will reimburse for excess baggage charges only:

 

  •  

When Vendor travels with heavy or bulky materials or equipment necessary to
perform Work;

 

  •  

When the excess baggage consists of Microsoft property; or

 

  •  

When Vendor travels on Microsoft business for more than 14 consecutive days.

Vendors Using MS Travel Program

Vendors utilizing the MS Travel Program are required to use program vendors
whenever possible to take advantage of negotiated rates for air, hotel and car
accommodations. Vendors must review and implement all procedures outlined in the
“MS Travel Program – Vendors Procedures” document, available by emailing a
request to ****.

Hotel Reservations: Hotel reservations MUST be made through one of the following
methods:

 

  •  

Travelport (US based travelers only)

 

  •  

Designated travel agency

 

  •  

Event Registration (when applicable)

Hotel Selection: Refer to Microsoft’s preferred hotel database **** (click on
Travel then Hotel Program) or send email to ****. If a Microsoft hotel rate is
not available, use an American Express rate or the least expensive property in a
similar hotel category.

Car Rental Selection: See **** (click on Travel) or send email to****

Rail Travel: Rail travel should be used when it is less expensive than air
travel, adds no more than one and a half hours to the total travel time, or is
timelier than driving.

 

     Exhibit Page 15 **** = Certain information has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Expense Reimbursement

Reimbursable Expenses: Reimbursable items include but are not limited to:

 

  •  

Airfare and surface transportation (Economy/Coach Class) including parking and
tolls

 

  •  

Car rental (Compact/Midsize; full-size when three or more vendors travel
together)

 

  •  

Gratuities/tips (within reason)

 

  •  

Hotel/lodging

 

  •  

Meals incurred during out-of-town trip (not to exceed $75 USD per day or as
specified in the SOW)

 

  •  

Saturday night stay-over (Weekend hotel expenses are reimbursable if airfare
savings result in a lower overall cost for the trip by at least $250 or
equivalent currency and the expenses do not exceed the airfare savings.)

Non-Reimbursable Expenses: Non-reimbursable items include but are not limited
to:

 

  •  

Barber, hair stylist, manicurist, and other grooming/personal service expenses

 

  •  

Entertainment (including entertaining Microsoft employees and any event
entertainment)

 

  •  

Foreign travel document requirements

 

  •  

Free or upgrade certificates for flight, hotel, or car rental

 

  •  

Laundry and dry cleaning

 

  •  

Membership fees (including frequent flyer/frequent guest programs)

 

  •  

Any automobile fuel or rental insurance

 

  •  

Telephone calls (not Microsoft business related)

 

  •  

Trip or flight insurance

Questions on Travel Policy Issues? Direct to ****

 

     Exhibit Page 16 **** = Certain information has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

 

     Exhibit Page 17 **** = Certain information has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.